Citation Nr: 1000573	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Kristen E. Wold, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1976 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In May 2009, the Board remanded the Veteran's claims for 
additional development which included providing the Veteran a 
VA examination and readjudicating his claim.  In June 2009, 
VA provided the Veteran with an examination and his claim was 
readjudicated in a July 2009 supplemental statement of the 
claim.  Thus, there is compliance with the Board's remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance).


FINDING OF FACT

The Veteran does not have hepatitis C that is attributable to 
his active military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1) (2009.)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through an October 2005 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also finds that the October 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Indianapolis VA Medical Center (VAMC), Infectious Disease of 
Indiana, St. Francis Hospital Health Centers, and a Dr. N. as 
treatment providers.  Available records from those facilities 
were obtained.  Additionally, records from the Social 
Security Administration (SSA) were requested and associated 
with the claims file.  Significantly, the Veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claim on appeal that need to be 
obtained.  Thus, VA has properly assisted the Veteran in 
obtaining any relevant evidence.

Additionally, in June 2009 the Veteran was afforded a VA 
examination, the report of which is of record.  When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is sufficient as it is predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file, as well as examination findings.  The 
examination report considers the statements of the Veteran, 
and provides a rationale for the opinion stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) 
(2009).

II.  Analysis

In an October 2006 statement, the Veteran contends that he 
contracted hepatitis C while in active military service.  
Specifically, he attributes his claimed disability to 
exposure to blood and/or blood products as part of his 
responsibilities working in an intensive care unit (ICU) 
while in military service.  Thus, the Veteran contends that 
service connection is warranted for hepatitis C.

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In general, service connection requires:  
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and medical 
evidence of a nexus between the claimed in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).

In the absence of in-service documentation, service 
connection may be warranted for hepatitis C if the competent 
medical evidence shows the disease is related to one or more 
risk factors to which the Veteran was exposed while in active 
service.  See VA, Veterans Benefits Administration, Training 
Letter Based on Hepatitis C Case Review, TL  01-02 (April 17, 
2001).  According to the training letter, medically 
recognized risk factors for exposure to hepatitis C are:  
transfusions of blood or blood product before 1992; organ 
transplants before 1992; hemodialysis; tattoos; body 
piercings; intravenous drug use; high-risk sexual activity; 
intranasal cocaine use; occupational exposure to blood 
products in health care workers by percutaneous exposure or 
on mucous membrane; other direct percutaneous exposure to 
blood.  Where multiple pre-service, in-service, and/or post-
service risk factors are identified, a VA examiner must 
discuss all pertinent risk factors and opine about the 
relationship between the current hepatitis C infection and 
all confirmed risk factors.  Id.  

A review of the Veteran's STRs reveals that the Veteran was 
not diagnosed with or treated for a liver disease, including 
hepatitis, in service.  The Veteran's July 1979 separation 
examination report indicates no symptoms for hepatitis C.

A review of the Veteran's personnel records indicates that 
the Veteran's military occupational specialty was that of a 
medical administrative specialist and that the Veteran was 
assigned to the surgical ICU at the Wilford Hall Medical 
Center in San Antonio, Texas.  

A review of the Veteran's post-service medical records 
reveals that, in December 2003, the Veteran tested positive 
for the hepatitis C virus RNA at the Indianapolis VA Medical 
Center.  Since the diagnosis, the Veteran has undergone 
treatment for hepatitis C and an April 2006 letter from 
Infectious Diseases of Indiana indicates that the Veteran's 
hepatitis C virus RNA had become negative.  

In January 2007, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner reviewed the claims 
file and examined the Veteran.  The examiner noted the 
existence of three risk factors for exposure to the hepatitis 
C virus:  (1) the Veteran's duties as an ICU clerk in service 
where he was exposed to blood via skin or mucous membrane; 
(2) injection of cocaine and intranasal cocaine use prior to 
service; and (3) intravenous drug use prior to service.  The 
examiner noted that the Veteran was hepatitis C RNA positive 
in November 2003, but tested negative following treatment.  
Regarding whether the Veteran's hepatitis C was related to 
service, the examiner opined that he could not " resolve 
this issue without resort to mere speculation."  He 
indicated that any of the Veteran's risk factors could have 
caused hepatitis C.  The Board notes that, where an examiner 
is unable to give an opinion without resorting to mere 
speculation, there is no opinion; thus, the medical opinion 
is afforded no weight for or against a Veteran's claim.  See 
Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).  

In support of his claim, the Veteran submitted a December 
2006 letter from a Dr. N. in which the physician opined that 
there was at least a 50 percent chance that the Veteran's 
hepatitis C was the result of his work in the ICU during his 
period of active military service.  However, it is unclear 
whether Dr. N. considered the probabilities that the 
Veteran's hepatitis C was related to pre- or post-service 
identified hepatitis C risk factors.  The United States Court 
of Appeals for Veterans Claims has instructed that, in order 
for a medical opinion to be given weight, it must be:  (1) 
based upon sufficient facts or data; (2) be the product of 
reliable principles and methods; and (3) be the result of 
principles and methods reliably applied to the facts.  See 
Nieves-Rodriquez, 22 Vet. App. at 302.  Here, it does not 
appear that Dr. N.'s opinion was based upon all the facts 
regarding risk factors in this case; therefore, Dr. N.'s 
opinion is also afforded no weight for or against the 
Veteran's claim.

Pursuant to the Board's May 2009 remand instructions,  the 
Veteran was afforded another VA examination in June 2009.  
The examiner reviewed the Veteran's claims file and examined 
the Veteran.  The examiner noted that the Veteran experiences 
near constant right upper-quadrant pain and had undergone a 
liver biopsy in 2004 at Methodist Hospital.  The examiner 
noted the existence of the following risk factors for 
exposure to the hepatitis C virus:  (1) exposure to blood  
and blood products both in service and following separation 
from service; (2) intranasal cocaine use prior to service; 
(3) intravenous drug use prior to service; and (4) high risk 
sexual activity prior to, in, and following separation from 
service.  The examiner diagnosed the Veteran with hepatitis 
C, resolved without evidence of significant residuals at this 
time and opined that the Veteran's hepatitis C is less likely 
as not (less than 50/50 probability) caused by or a result of 
military service.  The examiner reasoned that, "[a]lthough 
there are many risk factors for hepatitis C, it is well known 
that IV drug use is a predominant cause of the hepatitis C, 
which the [V]eteran admits to prior to service."

The Board finds that the June 2009 examiner provided a well-
reasoned opinion, supported by the evidence of record, in 
which he did not attribute the Veteran's hepatitis C to his 
period of active military service.  Thus, without competent 
medical evidence attributing the Veteran's hepatitis C to his 
active military service, service connection is not warranted.  
See 38 C.F.R. § 3.304.

While the Board does not doubt the sincerity of the Veteran's 
belief that his hepatitis C is a result of his exposure to 
blood and/or blood products in service, as a lay person, 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the etiology of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The VA 
examiner clearly took into account the Veteran's complaints 
and contentions and arrived at a medical conclusions contrary 
to the claims.  The Board relies on the examiner's opinion 
because of his expertise and thorough review of the claims 
folder.

For the foregoing reasons, the Board finds that the claim of 
service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for hepatitis C is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


